UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-7636


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON EMANUEL ELLIOTT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:97-cr-00053-PJM-1)


Submitted:   March 30, 2017                 Decided:   April 6, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Damon Emanuel Elliott, Appellant Pro Se. Lindsay Eyler Kaplan,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Damon Emanuel Elliott appeals the district court’s order

declining to file Elliott’s free-standing DNA motion.                    We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                    United

States   v.   Elliott,    No.    8:97-cr-00053-PJM-1      (D.    Md.    Oct.   31,

2016).     We dispense with oral argument because the facts and

legal    contentions     are    adequately   presented    in    the    materials

before   this   court    and    argument   would   not   aid    the    decisional

process.

                                                                         AFFIRMED




                                       2